Name: Commission Regulation (EC) No 300/2002 of 1 February 2002 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade;  information and information processing;  marketing;  chemistry;  deterioration of the environment
 Date Published: nan

 Avis juridique important|32002R0300Commission Regulation (EC) No 300/2002 of 1 February 2002 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (Text with EEA relevance) Official Journal L 052 , 22/02/2002 P. 0001 - 0064Commission Regulation (EC) No 300/2002of 1 February 2002amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2455/92 of 23 July 1992 concerning the export and import of certain dangerous chemicals(1), as last amended by Commission Regulation (EC) No 2247/98(2), and in particular Article 11(2) thereof,Whereas:(1) Regulation (EEC) No 2455/92 sets up a system of notification and of information concerning imports from and exports to third countries of certain dangerous chemicals. Some of these chemicals are subject to the international Prior Informed Consent (PIC) procedure established by the United Nations Environment Programme (UNEP) and by the Food and Agriculture Organisation (FAO).(2) Regulation (EEC) No 2455/92 provides for the participation of the Community in the international PIC procedure.(3) The UNEP/FAO arrangements have been subsumed in the Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in International Trade (PIC), which was signed on 11 September 1998 and which is being applied voluntarily on an interim basis pending its entry into force.(4) Article 5(3) of Regulation (EEC) No 2455/92 provides, inter alia, that the information in Annex II to that Regulation is to comprise the list of chemicals subject to the international PIC procedure, a list of the countries participating in the PIC scheme and the PIC decisions of importing countries. It is necessary to give exporters additional information by listing interim decisions of participating importing countries in Annex II.(5) A number of amendments have been made to the list of chemicals subject to the international PIC procedure and to the PIC decisions of importing countries. Annex II to Regulation (EEC) No 2455/92 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up pursuant to Article 29 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances(3), as last amended by Commission Directive 2001/59/EC(4),HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EEC) No 2455/92 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 February 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 251, 29.8.1992, p. 13.(2) OJ L 282, 20.10.1998, p. 12.(3) OJ 196, 16.8.1967, p. 1.(4) OJ L 225, 21.8.2001, p. 1.ANNEX"Annex IIThe information contained in this Annex is based on the PIC Circular XIII - June 20011. List of chemicals subject to the international PIC procedureThe following chemicals have been introduced in the PIC procedure following control actions reported by participating countries.Decision Guidance Documents (DGDs) have been prepared to help countries to make import decisions concerning those chemicals. Nevertheless, the DGD is not the only information taken into account by countries when they take their import decision.Therefore, the import decision does not necessarily refer to the uses mentioned in the DGD.For some chemicals, the PIC procedure applies to certain specific formulations only. These chemicals are denoted by the symbol (*). For further details please refer to the list of import responses in section 3.>TABLE>2. List of countries participating in the PIC procedureAfghanistan(1)AlbaniaAlgeriaAndorra(2)AngolaAntigua and BarbudaArgentinaArmeniaAustraliaAzerbaijan(3)BahamasBahrainBangladeshBarbadosBelarus(4)BelizeBeninBhutanBoliviaBosnia and HerzegovinaBotswanaBrazilBrunei Darussalam(5)BulgariaBurkina FasoBurundiCambodiaCameroonCanadaCape VerdeCentral African RepublicChadChileChinaColombiaComorosCongo, Democratic Republic ofCongo, Republic ofCook IslandsCosta RicaCÃ ´te d'IvoireCroatia(6)CubaCyprusCzech RepublicDjibouti(7)DominicaDominican RepublicEcuadorEgyptEl SalvadorEquatorial Guinea(8)Eritrea(9)EstoniaEthiopiaEuropean Union (its Member States and Members of the EEA Agreement)(10)Federated States of Micronesia(11)FijiGabonGambiaGeorgiaGhanaGrenadaGuatemalaGuineaGuinea-BissauGuyana(12)HaitiHoly SeeHondurasHungaryIndiaIndonesiaIran (Islamic Republic of)IraqIsraelJamaicaJapanJordanKazakhstanKenyaKorea, Democratic People's Republic ofKorea, Republic ofKiribati(13)KuwaitKyrgyzstan(14)Lao People's Democratic RepublicLatviaLebanonLesothoLiberiaLibyan Arab JamahiriyaLithuaniaMacedonia(15)MadagascarMalawiMalaysiaMaldives(16)MaliMaltaMarshall Islands(17)MauritaniaMauritiusMexicoMoldovaMonaco(18)MongoliaMoroccoMozambiqueMyanmarNamibiaNauru(19)NepalNew ZealandNicaraguaNigerNigeriaOmanPakistanPanamaPapua New GuineaParaguayPeruPhilippinesPoland(20)QatarRomaniaRussian FederationRwandaSaint Kitts and NevisSaint LuciaSaint Vincent and the GrenadinesSamoaSan Marino(21)SÃ £o TomÃ © and PrÃ ­ncipeSaudi ArabiaSenegalSeychelles(22)Sierra LeoneSingapore(23)SlovakiaSloveniaSolomon IslandsSomalia(24)South AfricaSri LankaSudanSurinameSwazilandSwitzerlandSyrian Arab RepublicTajikistanTanzania, United Republic ofThailandTogoTongaTrinidad and TobagoTunisiaTurkeyTurkmenistan(25)Tuvalu(26)UgandaUkraine(27)United Arab EmiratesUnited States of AmericaUruguayUzbekistanVanuatuVenezuelaVietnamYemenYugoslavia(28)ZambiaZimbabwe3. Decisions of participating countries>TABLE>(1) These countries have not yet nominated a DNA.(2) These countries have not yet nominated a DNA.(3) These countries have not yet nominated a DNA.(4) These countries have not yet nominated a DNA.(5) These countries have not yet nominated a DNA.(6) These countries have not yet nominated a DNA.(7) These countries have not yet nominated a DNA.(8) These countries have not yet nominated a DNA.(9) These countries have not yet nominated a DNA.(10) Member States of the European Union: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Netherlands, Portugal, Spain, Sweden, United Kingdom.Members of the EEA Agreement: European Union, Iceland, Liechtenstein, Norway.(11) These countries have not yet nominated a DNA.(12) These countries have not yet nominated a DNA.(13) These countries have not yet nominated a DNA.(14) These countries have not yet nominated a DNA.(15) These countries have not yet nominated a DNA.(16) These countries have not yet nominated a DNA.(17) These countries have not yet nominated a DNA.(18) These countries have not yet nominated a DNA.(19) These countries have not yet nominated a DNA.(20) These countries have not yet nominated a DNA.(21) These countries have not yet nominated a DNA.(22) These countries have not yet nominated a DNA.(23) These countries have not yet nominated a DNA.(24) These countries have not yet nominated a DNA.(25) These countries have not yet nominated a DNA.(26) These countries have not yet nominated a DNA.(27) Focal point only.(28) These countries have not yet nominated a DNA."